DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 and the cancellation of claim 6 in the response filed 3/8/21 is acknowledged.
Claims 1-5 and 7-35 are pending in the application, with claims 2-5 and 15-35 remaining as previously withdrawn.
Claims 1 and 7-14 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Callan has been provided to teach the newly added limitations regarding the linear top side and curved bottom side).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aita et al. US 4,848,366 in view of Callan US 2005/0098182 A1.
Regarding claim 1, Aita discloses a face mask (fig. 1), comprising: a transparent plastic piece 10 (col. 4, lines 26-31) having a front side (fig. 1, the side of mask 10 facing away from the face), a back side (fig. 1, the side of mask 10 facing toward the face), a top side, a bottom side, a left side, and a right side (fig. 2, when looking at the mask from the back side as shown, the top, bottom, left, and right sides being the upper, lower, left, and right edges of the mask piece 10); a first conformable member 66 affixed to a first portion of the back side and disposed parallel to the top side; a second conformable member 66 affixed to a second portion of the back side and disposed parallel to the bottom side (fig. 2 and col. 3, lines 1-5, the edging material 66 covering the top and bottom edges/sides, such that they run parallel to their respective edges; the first portion of the back side is interpreted as the upper half of the back side of the mask 10 and the second portion is the lower half of the back side of the mask 10, which each respectively receives the first conformable member and second conformable member at the uppermost and lowermost edges); at least one first strap 28; and at least one second strap 28 (fig. 2, the first strap being the left strap 28, and the second strap being the right strap 28).
Aita is silent on the top side having a linear edge and the bottom side having a curved edge that curves away from the linear edge; the at least one first strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed parallel to the top side of the plastic piece; and the at least one second strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed parallel to the bottom side of the plastic piece.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the top side and the bottom side, and the at least one first strap and the at least one second strap of Aita such that the top side has a linear edge and the bottom side has a curved edge that curves away from the linear edge; the at least one first strap having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed parallel to the top side of the plastic piece; and the at least one second strap having a first strap portion including a first end and a second strap portion including a second end, 
Regarding claim 7, Aita in view of Callan discloses the claimed invention as discussed above.
Aita further discloses the first conformable member 66 having a first surface, wherein at least a portion of the first surface has at least one concave section (fig. 2, the surface of the top edging material facing inward and toward the face when worn being the first surface, which is shown being concave and curving inward on the left and right sides of the central peak).
Regarding claim 9, Aita in view of Callan discloses the claimed invention as discussed above.
Aita further discloses the second conformable member 66 having a first surface that is continuously curved (fig. 2, the surface of the bottom edging material facing inward and toward the face when worn being the first surface, which is shown being concave and curved inward).
Regarding claim 10, Aita in view of Callan discloses the claimed invention as discussed above.
Aita further discloses the second conformable member 66 having a first surface with a convex portion (figs. 1 and 2, the surface of the bottom edging material that directly faces the back side of the main mask material (opposite the side that directly faces the face when worn) being the first surface, which is convex, since the edging material follows the curvature of the bottom edge of the mask).
Regarding claim 11, Aita in view of Callan discloses the claimed invention as discussed above.

Regarding claim 13, Aita in view of Callan discloses the claimed invention as discussed above.
Aita further discloses the first conformable member 66 and the second conformable member 66 being molded or formed to the back side (fig. 2 and col. 3, lines 1-5, where the edging materials 66 cover the top and bottom edges and are shown following the curved forms of the top and bottom edges on the back side of the mask 10; since they follow the forms of the top and bottom edges on the back side, they are formed to the shape of the back side).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aita et al. US 4,848,366 in view of Callan US 2005/0098182 A1 further in view of Tate, Jr. US 4,037,593.
Regarding claim 8, Aita in view of Callan discloses the claimed invention as discussed above.
Aita in view of Callan is silent on the first conformable member having a first surface having a first protrusion and a second protrusion.
However, Tate, Jr. teaches a face mask having an analogous first conformable member 21 (figs. 1 and 3 and col. 2, lines 58-59, the cushioning strip 21 being foam, which is capable of conforming to the face, and being at the top edge of the mask, similar to Aita’s first conformable member) having a first surface having a first protrusion and a second protrusion (figs. 1 and 2, the first surface being the surface of member 21 that faces away from the body of the mask, which is shown having two protrusions B/B’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first conformable member of Aita in 
Regarding claim 12, Aita in view of Callan discloses the claimed invention as discussed above.
Aita in view of Callan is silent on the first conformable member and the second conformable member being affixed to the back side with adhesive.
However, Tate, Jr. teaches a face mask having an analogous conformable member 21 (figs. 1 and 3 and col. 2, lines 58-59, the cushioning strip 21 being foam, which is capable of conforming to the face, and on the back/inner side of the mask body, similar to Aita’s first and second conformable members) being affixed to the back side with adhesive (figs. 1 and 2 and col. 3, lines 1-5, the strip 21 being adhered to the back/inner side of the mask facing the wearer via adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first conformable member and the second conformable member of Aita in view of Callan to be affixed to the back side with adhesive, as taught by Tate, Jr., to securely affix the conformable members to the inside of the mask via a type of attachment that is well known to those of ordinary skill in the art and that is easily achieved.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aita et al. US 4,848,366 in view of Callan US 2005/0098182 A1 further in view of Cheng et al. US 2014/0076334 A1.
Regarding claim 14, Aita in view of Callan discloses the claimed invention as discussed above.

However, Cheng teaches an analogous face mask 1 (fig. 1) comprising at least one first strap 21 and at least one second strap 21 being formed from an elastic material ([0041], bands 21 may be elastic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one first strap and the at least one second strap of Aita in view of Callan to be formed from an elastic material, as taught by Cheng, to more comfortably fit around the head and adjust to the sizes and shapes of different users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gazzara et al. US 5,303,423; Miura US 5,727,544; Zegarelli et al. US 6,185,740 B1; Teng US 2014/0326245 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786